Exhibit 99.1 PRESS RELEASE For Immediate Release Monolithic Power Systems, Inc. 79 Great Oaks Boulevard San Jose, CA 95119 USA T: 408-826-0600, F: 408-826-0601 www.monolithicpower.com Monolithic Power Systems Announces Results of Annual Meeting of Stockholders and Second Quarter Dividend SAN JOSE, Calif. June 17, 2016 Monolithic Power Systems (MPS) (Nasdaq: MPWR), a leading company in high performance power solutions, today announced the final results of the 2016 Annual Meeting of Stockholders held on June 16, 2016. The stockholders approved, on an advisory basis, the 2015 compensation of MPS’ executive officers, re-elected three current directors of MPS, and ratified the appointment of MPS’ independent auditors for 2016. The vote in favor of the resolution to approve the 2015 compensation of MPS’ executive officers was 99% of the votes cast on the resolution, each of the three directors was re-elected with more than 96% of the votes, and the appointment of MPS’ independent auditors was approved with 98% of the votes. “On behalf of the Board and management, I sincerely thank our stockholders for their overwhelming support for our proposals, including the executive compensation plan,” said Michael Hsing, CEO and founder of MPS. Second Quarter Dividend MPS also announced today its second quarter dividend of $0.20 per common share to all stockholders of record as of the close of business on June 30, 2016. The dividend will be paid on July 15, 2016. Safe Harbor Statement This news release includes “forward-looking statements” intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on our current expectations, estimates and projections about our business and industry, management's beliefs, and certain assumptions made by us, all of which are subject to change.Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “forecasts,” “intends,” “believes,” “plans,” “may,” “will,” or “continue,” and similar expressions and variations or negatives of these words. All such statements are subject to certain risks, assumptions and uncertainties, including those described in our most recent Quarterly Report on Form 10-Q and in other documents that we file or furnish with the Securities and Exchange Commission. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially and adversely from those projected, and may affect our future operating results,financialposition and cash flows. Accordingly, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date they are made. Except to the extent required by law, MPS does not undertake, and expressly disclaims, any duty or obligation to update publicly any forward-looking statement after the initial distribution of this release, whether as a result of new information, future events, changes in assumptions or otherwise. About Monolithic Power Systems, Inc. Monolithic Power Systems, Inc. (MPS) provides small, highly energy efficient, easy-to-use power solutions for systems found in industrial applications, telecom infrastructures, cloud computing, automotive, and consumer applications. MPS' mission is toreduce total energy consumption in its customers' systems with green, practical, compact solutions. The company was founded by Michael R. Hsing in 1997 and is headquartered in San Jose, CA. MPS can be contacted through its website at www.monolithicpower.comor its support offices around the world. ### Monolithic Power Systems, MPS, and the MPS logo are registered trademarks of Monolithic Power Systems, Inc. in the U.S. and trademarked in certain other countries. Contact: Bernie Blegen Interim Chief Financial Officer Monolithic Power Systems, Inc. 408-826-0777 investors@monolithicpower.com
